

116 HR 522 IH: No Walls Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 522IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Ms. Meng (for herself, Ms. Frankel, Ms. Velázquez, Mr. Gonzalez of Texas, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the creation of manufactured emergencies in order to build border walls.
	
 1.Short titleThis Act may be cited as the No Walls Act. 2.No national emergency declarations for border walls during shutdowns (a)In generalNo funds made available by any act of law may be used to declare a national emergency with respect to immigration concerns at America’s southern border with Mexico or to erect any new border barriers, including fencing or walls, pursuant to a declaration of a national emergency.(b)ApplicabilitySubsection (a) shall be enforced during periods in which any Federal agency experiences a lapse in appropriations.
			